NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  GENE S. RANA,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2016-2356
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-01060-MCW, Judge Mary Ellen
Coster Williams.
                 ______________________

              Decided: November 8, 2016
               ______________________

   GENE S. RANA, Gurgaon, Haryana, India, pro se.

    MOLLIE LENORE FINNAN, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for defendant-appellee. Also
represented by BENJAMIN C. MIZER, ROBERT E.
KIRSCHMAN, JR., STEVEN J. GILLINGHAM.
                ______________________

   Before TARANTO, LINN, and STOLL, Circuit Judges.
2                                               RANA   v. US



PER CURIAM.
    Gene Rana, a former captain in the Army, was dis-
charged from active duty in 2004 and honorably dis-
charged from the Army Reserve in 2005. In three
proceedings before the Army Board for Correction of
Military Records, he sought correction of his military
records. Eventually, he brought suit in the United States
Court of Federal Claims. Arguing that he was wrongfully
discharged in reprisal for whistleblowing, he presented
claims under the Military Pay Act and the Military Whis-
tleblower Protection Act as well as various tort claims.
The court dismissed Mr. Rana’s claims for lack of jurisdic-
tion. We affirm.
                             I
   Mr. Rana enlisted in the Army on November 4, 1990,
and he was promoted to first lieutenant on September 27,
1995. He left active duty and was transferred to the U.S.
Army Reserve on February 10, 1998. On March 18, 2001,
Mr. Rana was ordered to active duty as part of the Active
Guard Reserve program for a three-year term with the
323rd Military Intelligence Battalion, 99th Reserve
Support Command. He was promoted to captain on
March 20, 2001.
    The records of Mr. Rana’s Board for Correction pro-
ceedings in 2004, 2007, and 2009 disclose many of the
facts relevant to this case. Mr. Rana received several
negative officer evaluation reports in 2001 and 2002,
referring to poor interpersonal skills. On September 6,
2002, he made a complaint to the Army’s Inspector Gen-
eral alleging reprisal against him for requesting a com-
mander’s inquiry into alleged misconduct by another
armed services member.
    On October 17, 2002, Mr. Rana’s battalion command-
er suspended his security clearance, citing unsatisfactory
performance, and ordered him to undergo mental and
RANA    v. US                                              3



physical health evaluations. He was detailed to the
5115th Garrison Support Unit for rehabilitation on Octo-
ber 29, 2002. On December 12, 2002, Mr. Rana’s former
commander initiated a flag, thereby precluding subse-
quent duty, while the flag was in force, in the Active
Guard Reserve program. Army Regulation 135–18 table
2–6. 1 The stated justification for the flag was multiple
periods of absence without leave and the illegal extension
of a “sick in quarters” period. According to Board for
Correction records and the opinion of the Court of Federal
Claims, Mr. Rana received a second flag in early 2003.
J.A. 2, 19.
    A Board of Inquiry was convened to consider the neg-
ative reports concerning Mr. Rana, and it did so on Sep-
tember 20–21, 2003. 2 More than a year later, on October
14, 2004, he was notified that the Board of Inquiry never
made a final decision because, before that Board’s work
was complete, he had been released from active duty in a




    1   A flag is an administrative tool used “to prevent
and/or preclude . . . [e]xecution of favorable actions to a
Soldier who may be in an unfavorable status . . . [or
m]ovement of a Soldier when it is in the best interests of
the Army for the Soldier to remain in his or her current
unit or at his or her current location until cleared of
ongoing actions.” Army Regulation 600–8–2 ¶ 2–1(a).
Flags are lifted when the disciplinary or administrative
action is concluded. Id. ¶ 2–1(c).
    2   A Board of Inquiry is used in the Army to estab-
lish and record facts related to an officer’s alleged miscon-
duct, substandard performance of duty, or conduct
incompatible with military service. Army Regulation
600–8–24 ¶ 4–6. Based on findings of fact, the Board
makes a recommendation for the officer’s disposition. Id.
4                                                 RANA   v. US



separate administrative action. 3 Specifically, Mr. Rana
was told on March 1, 2004, that he would be released from
active duty because the flags served as nonwaivable
disqualifications from the Active Guard Reserve program,
and he was actually released from active duty on March
17, 2004. He was then transferred to the U.S. Army
Control Group. Mr. Rana was notified on March 24, 2005,
that a second Board of Inquiry had recommended his
discharge from the Control Group, and he was honorably
discharged from the Control Group, and hence from the
Army Reserve, the next day.
     The Board for Correction considered Mr. Rana’s chal-
lenges to his treatment, which sought correction of his
records, in three separate proceedings. Dissatisfied with
the results of the proceedings, the last of which was
announced in July 2009, Mr. Rana filed a complaint in the
Court of Federal Claims on September 22, 2015, alleging
that he had been wrongfully discharged because of his
actions as a military whistleblower. Compl. at 2–4.
According to his complaint, the negative records were
fabricated in response to prior whistleblowing activities
and it was the fabricated records that ultimately led to his
2004 and 2005 discharges. Compl. at 2–3. Mr. Rana
sought back pay, correction of military records, and
$10,000,000 in compensation for pain and suffering, loss
of livelihood, and defamation. Compl. at 12–13.
    On the government’s motion, the Court of Federal
Claims dismissed Mr. Rana’s claims for lack of subject-
matter jurisdiction. Mr. Rana appeals. We have jurisdic-
tion under 28 U.S.C. § 1295(a)(3).


    3    Later, the Inspector General concluded that the
Army committed certain errors in the Board of Inquiry
proceeding but that the errors did not impair Mr. Rana’s
ability “to be heard and to protect [his] rights at the Board
of Inquiry.” J.A. 54.
RANA   v. US                                               5



                             II
    We review de novo the decision to dismiss a case for
lack of subject-matter jurisdiction. E.g., Boyle v. United
States, 200 F.3d 1369, 1372 (Fed. Cir. 2000). “[W]e accept
a plaintiff’s well-pleaded factual allegations as true and
draw all reasonable inferences in its favor.” Pennington
Seed, Inc. v. Produce Exch. No. 299, 457 F.3d 1334, 1338
(Fed. Cir. 2006).
    For the Court of Federal Claims to have jurisdiction
over Mr. Rana’s claims, the claims must come within the
Tucker Act. The Tucker Act provides as follows:
    The United States Court of Federal Claims shall
    have jurisdiction to render judgment upon any
    claim against the United States founded either
    upon the Constitution, or any Act of Congress or
    any regulation of an executive department, or up-
    on any express or implied contract with the Unit-
    ed States, or for liquidated or unliquidated
    damages in cases not sounding in tort.
28 U.S.C. § 1491(a)(1). That statute “does not create any
substantive right enforceable against the United States
for money damages”; such a right must be found outside
the Tucker Act itself. United States v. Testan, 424 U.S.
392, 398 (1976).
                             A
    At the outset, we reject Mr. Rana’s contention, which
relies on Reynolds v. Army and Air Force Exchange Ser-
vice, 846 F.2d 746 (Fed. Cir. 1988), that the Court of
Federal Claims improperly dismissed his case “without
affording [him] a fair hearing of the case.” Petitioner’s Br.
4. Here, unlike in Reynolds, it is clear that the plaintiff
“was         afforded     an     opportunity     to   estab-
lish . . . jurisdictional facts before dismissal.” Reynolds,
846 F.2d at 748. Mr. Rana was given an adequate oppor-
tunity to be heard on the jurisdictional issues: he was
6                                                 RANA   v. US



allowed to file four documents opposing the government’s
motion to dismiss. J.A. 8–9. Mr. Rana complains that he
was not allowed to present evidence about the merits of
his claims, but fair process as to the jurisdictional motion
required only that he have an adequate opportunity to
present evidence bearing on jurisdiction. Reynolds, 846
F.2d at 748. He had that opportunity.
                             B
    Mr. Rana challenges the jurisdictional dismissal of his
claim under the Military Pay Act, 37 U.S.C. § 204. The
Tucker Act generally covers Military Pay Act claims
where the plaintiff alleges “that, because of the unlawful
discharge, the plaintiff is entitled to money in the form of
the pay that the plaintiff would have received but for the
unlawful discharge.” Martinez v. United States, 333 F.3d
1295, 1303 (Fed. Cir. 2003) (en banc). But there is an
additional requirement for the Court of Federal Claims to
have jurisdiction: such a claim must be filed in a timely
fashion under 28 U.S.C. § 2501, which states that “[e]very
claim of which the United States Court of Federal Claims
has jurisdiction shall be barred unless the petition there-
on is filed within six years after such claim first accrues.”
See John R. Sand & Gravel Co. v. United States, 552 U.S.
130, 134 (2008) (holding that § 2501 is jurisdictional and
not subject to equitable tolling). A discharge claim seek-
ing back pay “accrues at the time of the plaintiff’s dis-
charge.” Martinez, 333 F.3d at 1304.
    The Court of Federal Claims dismissed the claim here
for untimeliness. We agree that Mr. Rana’s claim was
untimely. Contrary to Mr. Rana’s contention, the six-year
clock for challenging his active-duty and Reserve dis-
charges in 2004 and 2005 began running when they
occurred, well before the Board for Correction rendered its
decision in 2009 (and denied reconsideration in 2010 and
2011). “This court and the [Court of Federal Claims] have
frequently addressed and rejected the argument that the
RANA   v. US                                               7



cause of action for unlawful discharge does not accrue
until the service member seeks relief from a correction
board and the correction board enters a final decision
denying relief.” Martinez, 333 F.3d at 1304. Seeking the
merely permissive administrative remedy available from
a correction board is not a prerequisite to filing a suit
challenging a discharge, and so the six-year clock begins
to run without waiting for the correction board. Id.; see
also Heisig v. United States, 719 F.2d 1153, 1155 (Fed.
Cir. 1983). Mr. Rana’s claims accrued fully by 2005,
which is far more than six years before he filed this suit in
2015.
    Mr. Rana argues that his claims nevertheless are not
barred by the statute of limitations because he recently
learned of new relevant evidence. He invokes the doctrine
under which accrual of a claim is sometimes suspended
“until the claimant knew or should have known that the
claim existed.” Martinez, 333 F.3d at 1319. But that
doctrine is “strictly and narrowly applied.” Id. The
plaintiff “must either show that [the] defendant has
concealed its acts with the result that the plaintiff was
unaware of their existence or it must show that its injury
was inherently unknowable at the accrual date.” Id. Mr.
Rana has not made either showing so as to make the 2015
suit timely.
    Mr. Rana points to some evidence about what the
Board for Correction believed regarding the chain of
command and about the vacatur of the September 2003
Board of Inquiry decision. But neither point undermines
the simple facts that his claim addresses his discharge,
not various military board decisions, and he knew that he
was discharged from active duty in 2004 and believed that
discharge to be wrongful at the time (hence his institution
of the 2004 Board for Correction review). We rejected an
accrual-suspension argument in Martinez where the
plaintiff knew, “[a]s of the date of his discharge from
active duty, . . . that he had been discharged and, as far as
8                                                 RANA   v. US



he was concerned, his discharge had been unlawfully
procured.” 333 F.3d at 1319. There is no basis for a
different conclusion here. Dismissal of the Military Pay
Act claim was therefore proper. 4
                             C
    Mr. Rana challenges the jurisdictional dismissal of his
claim under the Military Whistleblower Protection Act,
which prohibits reprisal against a member of the armed
forces for making certain communications to an Inspector
General. 10 U.S.C. § 1034(b)(1). To come within the
Tucker Act, the Military Whistleblower Protection Act
would have to be money-mandating, i.e., carry a mone-
tary-compensation remedy for its violation. E.g., Moden
v. United States, 404 F.3d 1335, 1341 (Fed. Cir. 2005).
The Court of Federal Claims concluded that this whistle-
blower statute is not money-mandating. J.A. 5.
    We agree. We drew the same conclusion a few years
ago in a non-precedential decision, where we relied on the
fact that the Military Whistleblower Protection Act pro-
vides for a specific non-monetary remedy—correction of
the record of a prohibited personnel action—but does not
provide for monetary relief. Lewis v. United States, 476 F.
App’x 240, 244 (Fed. Cir. 2012); see 10 U.S.C. § 1034(g)(5)
(“The Secretary concerned shall order such action . . . as is
necessary to correct the record of a [prohibited] personnel
action.”). We see no reason to draw a different conclusion
now. Dismissal of Mr. Rana’s reprisal claim was therefore
proper.



    4    Mr. Rana makes various factual assertions in the
Memorandum in Lieu of Oral Argument that he submit-
ted to us. We see nothing in those assertions, which
appear to bear on whether he was properly discharged,
that would satisfy the standard for suspending the accru-
al of his claim for timeliness purposes.
RANA   v. US                                              9



                             D
    Mr. Rana does not explicitly appeal the dismissal of
his claims for loss of livelihood, defamation of character,
and pain and suffering. Regardless, we see no error in
that dismissal. Such claims, “sounding in tort,” 28 U.S.C.
§ 1491(a)(1), are outside the Tucker Act’s jurisdiction. See
U.S. Marine, Inc. v. United States, 722 F.3d 1360, 1372
(Fed. Cir. 2013).
                       CONCLUSION
    For the foregoing reasons, we affirm the judgment of
the Court of Federal Claims.
   No costs.
                       AFFIRMED